                    Case 1:20-cr-00652-VM Document 49 Filed 01/07/21 Page 1 of 2

                                 TALKIN, MUCCIGROSSO & ROBERTS,                  L.L.P.
                                                  ATTO R N E YS AT LAW

                                               40 EXCHANGE PLACE

                                                       18THFLOOR
                                           NEW YORK, NEW YORK 10005

                                                     (212) 482-0007 PHONE
                                                       (212) 482-1303 FAX
                                                       WWW.TALKINLAW.COM
                                                 EMAIL: INFO@TALKINLAW.COM




   MARYLAND OFFICE:                                                                                 NEW JERSEY OFFICE:
5100 DORSEY HALL DRIVE                                                                                79 MAIN STREET
       SUITE 100                                                                                         SUITE ONE
ELLICOTT CITY, MD 21042                                            January 6, 2021                 HACKENSACK, NJ 07601

     410-964-0300                                                                                      201-342-6665




       Honorable Kevin N. Fox
       United States Magistrate Judge                              MEMORANDUM ENDORSEMENT
       Southern District of New York
       40 Foley Square
       New York, New York 10007

       BY ECF AND EMAIL

                                               Re:       United States v. Davit Yeghoyan
                                                         20 Cr. 652 (VM)

       Dear Judge Fox:

                       Defendant Davit Yeghoyan (''Yeghoyan") is at liberty on a bond that contains
       numerous conditions including the posting of two properties as security. One of the properties that
       was presented to government and the Court that set Yeghoyan's bond, an apartment in Yonkers, New
       York, is no longer available. Yeghoyan has identified a substitute property, a home located at 153
       Jackson Avenue Staten Island, New York 10305, that is acceptable to, and approved by, the
       government. For this reason, Yeghoyan respectfully request that his bond be modified to requiring
       the posting of the Staten Island property in the place of the Yonkers property currently on the bond.

                       The owner of the Staten Island property is Astghgik Shmavoyan ("Shmavoyan"),
       currently a co-signor on the bond of co-defendant Narek Marutyan ("Marutyan"). In order to post the
       property for Yeghoyan, she is required to be a signor on his bond. As a result, a substitute surety that
       has been vetted and approved by the government is prepared to sign Marutyan's bond as a
       replacement for Shmavoyan and Shmavoyan has been approved to sign Yeghoyan's bond. Yeghoyan
       respectfully requests that the Court authorize this substitution.
Case 1:20-cr-00652-VM Document 49 Filed 01/07/21 Page 2 of 2




                                        1/6/21

                                         Application granted.
                                          SO ORDERED:



                                           Kevin Nathaniel Fox, U.S.M.J.
